DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Remarks
This office action is responsive to the preliminary amendment filed on 04/11/2022.  
Claim(s) 1-13 is/are pending in the application.
Independent claim(s) 1 was/were amended.
	
Non-Statutory Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim(s) 1-10 is/are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10 of U.S. Patent No. 11,308,679 (hereinafter ‘679). Although the claims at issue are not identical, they are not patentably distinct from each other because they are viewed as doing the same thing: generating a virtual viewpoint based on obtained images from a plurality of image capturing devices including an image of a display surface of a display apparatus captured in the obtained images.

Claim 1 of Instant Application
Claim 1 of ‘679
An image processing apparatus comprising:
An image processing apparatus comprising:
one or more memories storing instructions; and
one or more memories storing instructions; and
one or more processors that execute the instructions to:
one or more processors that execute the instructions to:
obtain images captured by a plurality of image capturing apparatuses; (Note 1: 4th limitation on the right shows images captured by the plurality of image capturing devices)
obtain image capturing information for specifying positions of and orientations of a plurality of image capturing apparatuses;
obtain display apparatus information for specifying a position of a display apparatus, a display surface of the display apparatus being captured by one or more image capturing apparatuses of which view directions have a predetermined relationship with a normal direction of the display surface of the display apparatus; and (Note 2: view directions of a display would inherently have a predetermined relationship to the normal direction of the display)
obtain display apparatus information for specifying a position of a display apparatus and a normal direction to a display surface of the display apparatus, which is to be captured by one or more image capturing apparatuses included in the plurality of image capturing apparatuses;
generate a virtual viewpoint image including the display apparatus based on the obtained images, an image corresponding to the display surface of the display apparatus and included in the virtual viewpoint image being generated based on the imaged captured by the one or more image capturing apparatuses capturing the display surface of the display apparatus.
determine, based on the obtained image capturing information and the obtained display apparatus information, an image to be used for generating a virtual viewpoint image corresponding to a virtual viewpoint among a plurality of images based on capturing by the plurality of image capturing apparatuses, the virtual viewpoint image including the display apparatus; and

generate, based on the determined image, the virtual viewpoint image including the display apparatus.


Further, correspondence of the following dependent claims of the instant application can be made as follows:
claim(s) 2 to claim(s) 2 of ‘679; 
claim(s) 3 to claim(s) 3 of ‘679; 
claim(s) 4 to claim(s) 4 of ‘679; 
claim(s) 5 to claim(s) 5 of ‘679; 
claim(s) 6 to claim(s) 6 of ‘679; 
claim(s) 7 to claim(s) 7 of ‘679; 
claim(s) 8 to claim(s) 8 of ‘679; 
claim(s) 9 to claim(s) 9 of ‘679; and
claim(s) 10 to claim(s) 10 of ‘679.

Statutory Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Claim(s) 11-13 is/are rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 11-13 of prior U.S. Patent No. 11,308,679 (hereinafter ‘679). This is a statutory double patenting rejection.

In regards to claim(s) 11-13, the tables below map correspondence between the limitations of the independent claims of the instant application and limitations of independent claims 11, 13 of ‘679.

Claim 11 of Instant Application
Claim 11 of ‘679
An image processing method comprising:
An image processing method comprising:
obtaining image capturing information for specifying positions of and orientations of a plurality of image capturing apparatuses;
obtaining image capturing information for specifying positions of and orientations of a plurality of image capturing apparatuses;
obtaining display apparatus information for specifying a position of a display apparatus and a normal direction to a display surface of the display apparatus, which is to be captured by one or more image capturing apparatuses included in the plurality of image capturing apparatuses;
obtaining display apparatus information for specifying a position of a display apparatus and a normal direction to a display surface of the display apparatus, which is to be captured by one or more image capturing apparatuses included in the plurality of image capturing apparatuses;
determining, based on the obtained image capturing information and the obtained display apparatus information, an image to be used for generating a virtual viewpoint image corresponding to a virtual viewpoint among a plurality of images based on capturing by the plurality of image capturing apparatuses, the virtual viewpoint image including the display apparatus; and
determining, based on the obtained image capturing information and the obtained display apparatus information, an image to be used for generating a virtual viewpoint image corresponding to a virtual viewpoint among a plurality of images based on capturing by the plurality of image capturing apparatuses, the virtual viewpoint image including the display apparatus; and
generating, based on the determined image, the virtual viewpoint image including the display apparatus.
generating, based on the determined image, the virtual viewpoint image including the display apparatus.


Claim 13 of Instant Application
Claim 13 of ‘679
A non-transitory computer readable storage medium storing a program executable by a computer to execute an image processing method comprising:
A non-transitory computer readable storage medium storing a program executable by a computer to execute an image processing method comprising:
obtaining image capturing information for specifying positions of and orientations of a plurality of image capturing apparatuses;
obtaining image capturing information for specifying positions of and orientations of a plurality of image capturing apparatuses;
obtaining display apparatus information for specifying a position of a display apparatus and a normal direction to a display surface of the display apparatus, which is to be captured by one or more image capturing apparatuses included in the plurality of image capturing apparatuses;
obtaining display apparatus information for specifying a position of a display apparatus and a normal direction to a display surface of the display apparatus, which is to be captured by one or more image capturing apparatuses included in the plurality of image capturing apparatuses;
determining, based on the obtained image capturing information and the obtained display apparatus information, an image to be used for generating a virtual viewpoint image corresponding to a virtual viewpoint among a plurality of images based on capturing by the plurality of image capturing apparatuses, the virtual viewpoint image including the display apparatus; and
determining, based on the obtained image capturing information and the obtained display apparatus information, an image to be used for generating a virtual viewpoint image corresponding to a virtual viewpoint among a plurality of images based on capturing by the plurality of image capturing apparatuses, the virtual viewpoint image including the display apparatus; and
generating, based on the determined image, the virtual viewpoint image including the display apparatus.
generating, based on the determined image, the virtual viewpoint image including the display apparatus.


Further, correspondence of the following dependent claims of the instant application can be made as follows:
claim(s) 12 to claim(s) 12 of ‘679.

Allowable Subject Matter
Claim(s) 1-13 is/are allowed over the prior art. However, as noted above, there are other outstanding rejections being made on all/some of the claims.

The following is a statement of reasons for the indication of allowable subject matter: 

Claim(s) 1-13 was/were carefully reviewed and a search has been made. Accordingly, those claim(s) are believed to be distinct from the prior art searched.

Regarding claim(s) 1-10 and specifically independent claim(s) 1, the prior art search was found to neither anticipate nor suggest an apparatus, comprising: obtaining display apparatus information for specifying a position of a display apparatus, a display surface of the display apparatus being captured by one or more image capturing apparatuses of which view directions have a predetermined relationship with a normal direction of the display surface of the display apparatus; and generating a virtual viewpoint image including the display apparatus based on the obtained images, an image corresponding to the display surface of the display apparatus and included in the virtual viewpoint image being generated based on the imaged captured by the one or more image capturing apparatuses capturing the display surface of the display apparatus - in combination with other claimed limitations (emphasis added).

Regarding claim(s) 11-13 and specifically independent claim(s) 11, 13, the prior art search was found to neither anticipate nor suggest a method/medium, comprising: obtaining display apparatus information for specifying a position of a display apparatus and a normal direction to a display surface of the display apparatus, which is to be captured by one or more image capturing apparatuses included in the plurality of image capturing apparatuses; determining, based on the obtained image capturing information and the obtained display apparatus information, an image to be used for generating a virtual viewpoint image corresponding to a virtual viewpoint among a plurality of images based on capturing by the plurality of image capturing apparatuses, the virtual viewpoint image including the display apparatus; and generating, based on the determined image, the virtual viewpoint image including the display apparatus - in combination with other claimed limitations (emphasis added).

It is viewed that any of the previously cited references or any of the prior art searched, in part or in whole, cannot be combined in such a way to render the claimed invention obvious.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Taylor et al. (US 2019/0118091 A1); and
Bar-Zeev et al. (US Pat. 8,576,276 B2).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JED-JUSTIN IMPERIAL whose telephone number is (571)270-5807. The examiner can normally be reached Monday to Friday, 11am - 7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee Tung can be reached on (571) 272-7794. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/KEE M TUNG/Supervisory Patent Examiner, Art Unit 2611                                                                                                                                                                                                        

/JED-JUSTIN IMPERIAL/               Examiner, Art Unit 2616